Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 16/806,329 filed on 03/02/2020. Claims 1-20 are pending; of which claims 1-20 are considered below. 
Election/Restrictions: Claims 9-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-18, directed to the method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 9-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for allowance
Claims 1-20 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a technique of multi-factor authentication for determining a person’s last name with captured live human face and face image in the badge & database, and further determining a person’s first name with captured live human face and face image in the badge & database and, determining access rights based on the matching process in order to determine whether the person is the only individual in an authorized area.
According to the Examiner’s interpretation of the invention, none of the prior arts searched individually or in combination teach each and every claimed limitation of the current invention as amended. 
Following prior arts are relevant to this application:
US 2014/0369570 A1 (CHEIKH; Stephane et al.)  - Portable user control system and method therefor: the invention improve the accuracy of matching the person's ID with their faces since it allows the agent to look at the passenger's face at the same time that the scanning is taking place to verify that the passenger corresponds to the image on the passport since the head set display is on the side and not intrusive. The invention classify a partial match as a case in which it is determined that passport has the user's name written as FIRSTNAME SURNAME and that the user's name written as SURNAME FIRSTNAME on the boarding pass.
US 10,027,883 B1 (KUO; Cheng-Hao et al.,) – Primary user selection for head tracking: “Accordingly, once second image 810a and second image 810b (e.g., t=1) are captured these images are, as above, analyzed by the face detection algorithm to detect the two faces. In this example, however, only the face of the secondary user is detected and the face of the primary user is not detect in either image 800a or image 800b, as identified by first dashed left bounding box 808a and first dashed right bounding box 808b.” “a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user.”
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 9 and 19, and thereby claims 1, 9 and 19 are considered allowable. The dependent claims which further limit claims 1, 9 and 19 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491